NO. 07-06-0013-CV

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL E

                                      MARCH 24, 2006

                            ______________________________


                      IN THE MATTER OF THE MARRIAGE OF
               WESLEY SHERMAN WOOD AND BRENDA SUE WOOD
            AND IN THE INTEREST OF WHITNEY SHAWN WOOD, A CHILD,


                          _________________________________

              FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                    NO. 56,998-B; HONORABLE JOHN BOARD, JUDGE

                           _______________________________

Before REAVIS and CAMPBELL, JJ. and BOYD, S.J.1


                                 MEMORANDUM OPINION


      Pending before this Court is appellant Brenda Sue Wood’s motion to dismiss this

appeal. See Tex. R. App. P. 42.1(a)(1). Per the certificate of conference, appellee Wesley

Sherman Wood does not oppose the motion. We grant the motion, and per the motion,

costs are to be assessed against the party incurring them. Having dismissed the appeal


      1
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
at Brenda Sue Wood’s request, no motion for rehearing will be entertained and our

mandate will issue forthwith.


                                     Don H. Reavis
                                       Justice




                                       2